Citation Nr: 1524781	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left foot/ankle disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a left knee disorder, to include as secondary to his service-connected left ankle/foot disorder.  He states that his left knee was injured in service when an engine flange sliced open his knee.  See March 2011 statement.  His July 1952 service entrance examination is negative for any findings pertinent to the left knee.  It appears that some of the Veteran's service treatment records were lost during his service in Korea, as his July 1955 separation examination notes that he had a 1 1/2 inch scar on his left knee, and documents the following: "Health record lost within past year and a half and is now not up to date.  All data on four accidents which happened in Korea during tour (Dec 53 to March 55) not in this book and can't be found.  Still having troubles every once in a while from left leg which is affected in each of the four accidents." 

The Board notes that the record corroborates the Veteran's account of an in-service left knee injury.  In April 1960, the Navy provided VA with a report from the sick call logs, which verify that in May 1954, the Veteran was treated for a laceration of the left knee, noting that it was cleaned and redressed.

Post service, the Veteran was diagnosed with mild arthritis of the left knee during an August 2010 VA examination.  The examiner stated that the Veteran had no history of direct trauma to his left knee.  He then found that the Veteran's left knee condition was less likely as not caused by his left foot/ankle disorder because his knee symptoms were of gradual onset and were associated with arthritis.

Here, the Board finds the August 2010 examination insufficient, as the examiner based his opinion on an inaccurate factual premise, stating that the Veteran had no history of left knee trauma, and did not consider the Veteran's statements with respect to his left knee injury.  Additionally, the examiner did not consider whether the Veteran's left knee was aggravated by his service-connected left foot/ankle disorder.  Furthermore, as service treatment records indicate an in-service injury to the left knee, along with the Veteran's lay statements, which the Board deems credible, the Board finds that an opinion on direct service connection is also warranted.

Consequently, the Board finds that an addendum opinion, which addresses the above, is necessary.

Additionally, the AOJ should contact the National Personnel Records Center (NPRC) or any other appropriate location to attempt to recover medical and personnel records from the Veteran's service in Korea from December 1953 to March 1955.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the NPRC or other appropriate custodian and make every effort to obtain any additional service treatment records and personnel records which may exist from the Veteran's service in Korea from December 1953 to March 1955.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any outstanding records have been obtained, make the electronic claims file available to the August 2010 VA examiner.  If he is unavailable, the claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's left knee disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The electronic claims file, including a copy of this remand, must be reviewed by the examiner.  

The examiner should identify all currently diagnosed left knee disorders and render an opinion as to the following inquiries:

A.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is related to service, to include as due to a laceration?

B.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is caused OR aggravated by his service-connected left foot/ankle disorder?  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder before the onset of the aggravation. 

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




